Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        01-NOV-2021
                                                        10:24 AM
                                                        Dkt. 39 ORD



                          SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


           In re CHRISTOPHER S. BOUSLOG, Bar No. 3087


                        ORIGINAL PROCEEDING

                               ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon review of the October 17, 2021 motion for fees

and for discharge, filed by attorney Walter Hebblethwaite as

Trustee, pursuant to Rule 2.20 of the Rules of the Supreme Court

of the State of Hawaii (RSCH), over the practice of resigned

attorney Christopher Bouslog, the October 25, 2021 response

filed by Bradley Tamm, in his capacity as Trustee Administrator

at the Office of Disciplinary Counsel (ODC), and the record in

this matter and the record in ODC v. Christopher S. Bouslog, HI

bar #3087, SCPR-20-70, we conclude that the fees requested by

Trustee Hebblethwaite are for work related to the trusteeship

and are reasonable in amount, and that nothing remains for

Trustee Hebblethwaite to do in this trusteeship.     Therefore,
          IT IS HEREBY ORDERED that the motion for fees and to

be discharged is granted. The Disciplinary Board of the Hawaii

Supreme Court shall, within 30 days after the entry date of this

order, pay Hebblethwaite $108.00 in fees and $5.09 in General

Excise Tax, calculated at the City & County of Honolulu rate of

4.712%, for a total payment of $113.09.

          IT IS FURTHER ORDERED that ODC may file a report in

this case, SCAD-20-365, summarizing all expenses incurred in the

course of this trusteeship, along with a motion for a judgment

in that amount against Bouslog, pursuant to RSCH Rule 2.20(f)

(2019) and 2.20(j) (2021).   Any filings related to the claims

pending against Bouslog at the Lawyersʻ Fund for Client

Protection shall be filed in SCPR-20-70, the disciplinary case

brought pursuant to RSCH Rule 2.14.


          DATED:   Honolulu, Hawaii, November 1, 2021.


                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                 2